—In an action to recover the balance due on a promissory note, the defendant appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated December 16, 1991, which granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
The papers submitted in support of the plaintiffs’ motion for summary judgment established that (1) the defendant, by her attorney, borrowed $23,600 at the interest rate of eight per cent per annum, (2) the loan was made pursuant to a duly executed promissory note from the defendant to the plaintiffs for value, (3) the defendant defaulted, and (4) the default was continuing at the time that the motion papers were prepared (see, Great W. Bank v Terio, 200 AD2d 607). By contrast, no triable issue of fact is raised by the defendant’s bare assertions that she was unaware of the effect of the power of attorney which she executed, acknowledged before a notary, and delivered to her now deceased son, upon which the plaintiffs relied (see, Surlak v Surlak, 95 AD2d 371; JohnsManville Sales Corp. v Stone, 5 AD2d 110). Thus, the motion for summary judgment was properly granted (see, Zuckerman v City of New York, 49 NY2d 557; Great W. Bank v Terio, supra).
The defendant’s contention that she should have been afforded opportunity for discovery in support of her affirmative defenses is unsubstantiated. Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.